Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
Response to Amendment
Applicant’s arguments with respect to claims 8-9, 11-12, 14-19, 21-25, 29-35 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 14, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cok et al. (US 2007/0103776) in view of Kim et al. (US 2009/0168455); further in view of Watanabe (US 2006/0117623).
In regard to claim 8, Cok discloses a display device (10, Figs 1 -3) comprising: a display panel (par 40) having a curved shape in a cross-section along one axis (along line W in Fig 1), the display panel including a display screen (par 40) that includes a concave curved surface (11, Fig 1); in which the peripheral region has a width in a vertical direction (H, Fig 2, described as described to be from 48 cm to 200 cm).
Cok does not disclose an illumination section provided in at least part of a peripheral region of the display screen of the display panel, the illumination section including a light guide plate that extends along the peripheral region and at least one LED light positioned at a first end of the light guide plate to emit light into the light guide plate so as to control and change brightness to adjust visual effects associated with the curved shape; a rear casing member and a decorative member.
Kim discloses an illumination section (Figs 3 and 4) provided in at least part of a peripheral region of a display screen of a display panel (150), the illumination section including a light guide plate (120) that extends along the peripheral region and at least one LED light (110) positioned at a first end of the light guide plate to emit light into the light guide plate so as to control and change brightness to adjust visual effects associated with the curved shape (Fig 6, par 52 describes using local dimming to vary brightness at different positions in the light guide and therefore display panel).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the illumination system of Kim including LED lights around a periphery of a light guide plate and therefore the 
Wanatabe discloses a rear casing member (21) having a rear surface having a curved shape from a top plan view perspective; and a decorative member (7) surrounding the illumination section and having a rear feature contour shape from a top plan view perspective, wherein the curved shape of the rear casing is greater than the rear feature contour shape of the decorative member.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rear casing member and the decorative member as taught by Wanatabe et al. in order to achieve a thin design television.
In regard to claim 11, Cok as modified discloses that the display panel has a rectangular shape (Fig 1), and in which the illumination section is provided in a belt-like region along two opposite long sides of the rectangular shape of the display panel (as taught by Kim, Fig 4).
In regard to claim 14, Cok discloses that when the display panel is configured to be viewed in a viewing direction so as to provide a front view of the display panel having a first axis (marked by W, Fig 1) in a longitudinal direction and a second axis (marked by H, Fig 1) which is perpendicular to the first axis, a first distance as measured along the first axis of a non-display region on one short side of the display screen has a value which is at least three times that of a second distance as measured in along the second axis of at least one belt-like region along one opposite long side of the illumination section (as there are no limits on what these distances are measuring, such as entire lengths of sides, first and second distances 
In regard to claim 29, Cok as modified discloses that the light guide plate comprises a belt-like structure (extended rectangular shape) that extends along the peripheral region of the display screen of the display panel (as taught by Kim Figs 3 and 4).
In regard to claim 30, Cok as modified discloses that the at least one LED light comprises a first LED light positioned at the first end of the light guide plate and a second LED light positioned at an end of the light guide plate opposite the first end, the first and second LED lights positioned to emit light into the belt-like structure (as taught by Kim Fig 3).
In regard to claim 31, Cok as modified discloses that a bottom width in a vertical direction associated with a bottom portion of the peripheral region is different than a top width in a vertical direction associated with a top portion of the peripheral region (portions of the display may be selected to satisfy this claim as these portions aren’t limited to any specific structures in the display).
Claims 9, 12, 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cok in view of Kim and Wanatabe, in further view of Takaji et al. (US 7,436,140).
In regard to claim 9, Cok does not disclose a sound output member, wherein, at an end portion, along the one axis, of the display panel, at least part of the sound output member is provided overlapping an opposite surface to the display screen of the display panel.  Takaji teaches a display device (Fig 1) having a display panel (10) with a sound output member (13), wherein, at an end portion, along one axis, of the display panel, at least part of the sound output member is provided overlapping an opposite surface to the display screen of the display panel (see Fig 1) by providing the sound output member along two opposite short sides 
In regard to claim 12, Cok as modified discloses that the display panel has a rectangular shape and has the curved shape in section along a longitudinal direction of the rectangular shape, and the sound output member is provided along two opposite short sides of the rectangular shape of the display panel (as taught by Takaji, Fig 1).
In regard to claim 33, Cok in which the peripheral region has a width in a vertical direction (H, Fig 2, described as described to be from 48 cm to 200 cm) that satisfy a ratio of 1:3 or more (this ratio falls in the range of possible ranges). It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Claims 15, 16, 18, 21, 25, 32, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0321740) in view of Kim (US 2009/0168455) and Cok (US 2007/0103776); further in view Watanabe (US 2006/0117623).
In regard to claim 15, An discloses a display device (100, Figs 1 -6) comprising: a display panel (110) having a curved shape in a cross section along one axis (Y, Fig 1), the display panel including a display screen that includes a concave surface, a rear casing member (150, Fig 6) having a curved shape.
An does not disclose an illumination section provided in at least part of a peripheral region of the display screen of the display panel, the illumination section including a light guide plate that extends along the peripheral region and at least one LED light positioned at a first end of the light guide plate to emit light into the light guide plate so as to control and change brightness to adjust visual effects associated with the curved shape, and the peripheral region having a width in a vertical direction and a width in a horizontal direction and a decorative member.
Kim discloses an illumination section (Figs 3 and 4) provided in at least part of a peripheral region of a display screen of a display panel (150), the illumination section including a light guide plate (120) that extends along the peripheral region and at least one LED light (110) positioned at a first end of the light guide plate to emit light into the light guide plate so as to control and change brightness to adjust visual effects associated with the curved shape (Fig 6, par 52 describes using local dimming to vary brightness at different positions in the light guide and therefore display panel).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An to include the illumination system of Kim including LED lights around a periphery of the display panel which can locally dim a light guide plate behind the display panel for the purpose of improving the darkness of dark display images as well as the contrast of the display.
Cok teaches a display (Figs 1 -3) with a peripheral region having a width in a vertical direction (H, Fig 2, described as less than 35 cm in par 39) and a width in a horizontal direction (W, Fig 2, described to be from 48 cm to 200 cm).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An such that the peripheral region has a width in a vertical direction and a width in a horizontal direction as taught by Cok for the purpose of having a wide desktop display capable of displaying a large area in a comfortable fashion (Cok, pars 12 and 27). It is further noted that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Wanatabe discloses a rear casing member (21) having a rear surface having a curved shape from a top plan view perspective; and a decorative member (7) surrounding the illumination section and having a rear feature contour shape from a top plan view perspective, wherein the curved shape of the rear casing is greater than the rear feature contour shape of the decorative member.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rear casing member and the decorative member as taught by Wanatabe et al. in order to achieve a thin design television.
In regard to claim 16, An discloses that the radius of curvature (R) of the curved shape of the display screen is from 1,000 mm to 15,000 mm (Figs 2-4). It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
In regard to claim 18, An discloses that the radius of curvature (R) of the curved shape of the display screen varies (see Figs 2-4).
In regard to claim 21, An as modified discloses that the display panel has a rectangular shape (Fig 1), and in which the illumination section is provided in a belt-like region along two opposite long sides of the rectangular shape of the display panel (as taught by Kim, Figs 3 and 4).
In regard to claim 25, An discloses a display device (100, Figs 1 -6) comprising: a display panel (110) having a curved shape in a cross section along one axis (Y, Fig 1), the display panel including a display screen that includes a concave surface, and a rear casing member (150, Fig 6) having a curved shape.
An does not disclose an illumination section provided in at least part of a peripheral region of the display screen of the display panel, the illumination section including a light guide plate that extends along the peripheral region and at least one LED light positioned at a first end of the light guide plate to emit light into the light guide plate so as to control and change brightness to adjust visual effects associated with the curved shape, and the peripheral region having a width in a vertical direction and a width in a horizontal direction  and a decorative member.
Kim discloses an illumination section (Figs 3 and 4) provided in at least part of a peripheral region of a display screen of a display panel (150), the illumination section including a light guide plate (120) that extends along the peripheral region and at least one LED light (110) positioned at a first end of the light guide plate to emit light into the light guide plate so as to control and change brightness to adjust visual effects associated with the curved shape 
Cok teaches a display (Figs 1 -3) with a peripheral region having a width in a vertical direction (H, Fig 2, described as less than 35 cm in par 39) and a width in a horizontal direction (W, Fig 2, described to be from 48 cm to 200 cm). It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify An such that the peripheral region has a width in a vertical direction and a width in a horizontal direction that satisfy a ratio of 1:3 or more as taught by Cok for the purpose of having a wide desktop display capable of displaying a large area in a comfortable fashion (Cok, pars 12 and 27). It is further noted that such a modification would have involved a mere change in the size of a component. A change in size is 
Wanatabe discloses a rear casing member (21) having a rear surface having a curved shape from a top plan view perspective; and a decorative member (7) surrounding the illumination section and having a rear feature contour shape from a top plan view perspective, wherein the curved shape of the rear casing is greater than the rear feature contour shape of the decorative member.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rear casing member and the decorative member as taught by Wanatabe et al. in order to achieve a thin design television.
In regard to claim 32, An as modified discloses that a bottom width in a vertical direction associated with a bottom portion of the peripheral region is different than a top width in a vertical direction associated with a top portion of the peripheral region (portions of the display may be selected to satisfy this claim as these portions aren’t limited to any specific structures in the display).
In regard to claims 34-35, Cok in which the peripheral region has a width in a vertical direction (H, Fig 2, described as described to be from 48 cm to 200 cm) that satisfy a ratio of 1:3 or more (this ratio falls in the range of possible ranges). It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Claims 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over An et al. (US 2013/0321740) in view of Kim, Cok and Watanabe, and further in view of Takaji (USP 7,436,140).
In regard to claim 17, An does not disclose comprising a stand that supports the display panel, wherein an edge portion, on an observer's side, of the stand has a curved shape whose radius of curvature is smaller than the radius of curvature of the display panel.  Takaji discloses a display device (Figs 1 -3) including a stand (14) that supports a display panel (11), wherein an edge portion, on an observer's side, of the stand has a curved shape (see Figs 2 and 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of An to include a stand having an edge portion having a curved shape on an observer’s side as taught by Takaji for the purpose of providing a way for the display to stand on its own while being aesthetically pleasing. 
In regard to claim 19, An does not disclose further comprising a sound output member, wherein, at an end portion, along the one axis, of the display panel, at least part of the sound output member is provided overlapping an opposite surface to the display screen of the display panel.
Takaji teaches a display device (Fig 1) having a display panel (10) with a sound output member (13), wherein, at an end portion, along one axis, of the display panel, at least part of the sound output member is provided overlapping an opposite surface to the display screen of the display panel (see Fig 1) by providing the sound output member along two opposite short sides of the rectangular shape of the display panel.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of An to have sound output members such that at an end portion, along the one axis, of the display panel, at least part of the sound output member is provided overlapping an opposite surface to the display screen of the display panel as taught by .
Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over An in view of Kim, Cok and Wanatabe, and further in view of Takaji (USP 7,436,140).
In regard to claim 22, An discloses that the display panel has a rectangular shape and has the curved shape in section along a longitudinal direction of the rectangular shape, wherein the short sides of the rectangular shape are on the left and right sides of the display from a user’s perspective.  An does not disclose that a sound output member is provided along two opposite short sides of the rectangular shape of the display panel.  Takaji teaches a display device (Fig 1) having a display panel (10) with a sound output member (13) along provided along two opposite left and right sides of the rectangular shape of the display panel.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of An to have sound output members provided along two opposite left and right short sides of the rectangular shape of the display panel as taught by Takaji for the purpose of enabling the display to produce sound and being able to direct that sound directly at the display user.
Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cok in view of Kim and Wanatabe, in further view of Lowe et al. (US 2011/0018462).
In regard to claim 23, Cok as modified does not disclose that the illumination section is further configured to control color so as to change a color of a frame of the display device.  Lowe teaches a display device (Figs 1 -4) having an illumination section (Fig 4) configured to control color so as to change a color of a frame of the display device (par 26).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination section of Cok such that it includes the means to and is configured to control color so as to change a color of a frame of the display device as taught by Lowe for the purpose of improving the aesthetics of the display.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over An in view of Kim, Cok and Wanatabe, and further in view of Lowe (USPG-Pub 2011/0018462).
In regard to claim 24, An as modified does not disclose that the illumination section is further configured to control color so as to change a color of a frame of the display device.  Lowe teaches a display device (Figs 1 -4) having an illumination section (Fig 4) configured to control color so as to change a color of a frame of the display device (par 26).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination section of An such that it includes the means to and is configured to control color so as to change a color of a frame of the display device as taught by Lowe for the purpose of improving the aesthetics of the display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871